Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   EXAMINER ‘S AMENDMENT

2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Yeasun Yoon on 04-09-2021.
The application has been amended as follows: 
In the claims:
Claim 5, line 20, “the message” has been changed to --- the message. ---.

  Reason for Allowance
3.	Regarding claims 1-2, 4-6, 8-10 and 12, the prior art fails to teach or suggest a communication method performed by a user equipment (UE), the method comprising the steps of receiving a random access response from the eNB using a primary cell, wherein the random access response includes a timing advance value; and transmitting user data to the eNB using the second scell corresponding the second index of the message at least based on the timing advance value, wherein the PDCCH order is received using the first scell corresponding the first index of the message, in combination with other limitations, as specified in the independent claims 1,5 and9.



 a method of operating a network access server that comprises a step of determining, from the results of the routing table lookup, a routing table identifier and a second processor responsible for processing the received packet, the second processor selected from a plurality of forwarding processors in the network access server, in combination with other limitations, as specified in the independent claims 1, and 15. 
Regarding claims 9-14, the prior art fails to teach or suggest a data network access concentrator that comprises a distribution engine to perform routing searches for data packets received at the egress port and to distribute each such packet, along with the results of the routing search, to the forwarding engine supporting data communication for the ingress port access session associated with that packet, in combination with other limitations, as specified in the independent claims 9, and 14. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465